DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Barron et al. (U.S. Patent Application Publication 2004/0188883).  Regarding Claims 1-8, 13-16, Kobayashi shows that it is known to provide a mold of the claimed configuration (Figure 3, element 12, 14), including one wherein at least one seal is placed around the vertically extending wall of the upper die (Figure 3, element 38, 24), placing a fiber reinforcement into the lower die and applying a resin composition onto the fiber reinforcement (Figure 3, element 60, 56), moving the upper die into the lower die (Figure 3), evacuating the mold by means of a vacuum ([0075]), completely closing the mold and exerting pressure onto the resin treated fiber reinforcement ([0076]), curing the resin and demolding the article ([0082]).  Kobayashi does not show using a thermosetting resin.  Barron et al., hereafter “Barron,” show that it is known to carry out method of making a fiber reinforced product wherein a thermosetting resin is used, wherein the cured fiber reinforced composite article has a volume fraction of fiber of 50-70% based on total volume of fiber and resin, and wherein the thermosetting resin composition is an epoxy resin comprising a diglycidyletheter of bisphenol A (0018-0019, 0021, .

Response to Arguments
Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive.
Applicant contends that Kobayashi and Barron do not suggest the claimed invention because Kobayashi do not show the claimed order of steps.  This is not persuasive because the claim does not specifically or exclusively require the steps to take place in their written order.  Furthermore, if applicant were to amend the claims to specifically or exclusively require the steps to take place in a written order, the examiner notes that selection of any order of performing process steps is held to be prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C)).  The applicant is encouraged to submit evidence of new or unexpected results in this case.  Finally, Kobayashi does disclose that the resin is injected prior to the mold completely closing (0076: “After formation of the production cavity and prior to achievement of the closed state, the liquid resin is supplied to the production cavity.”), and as such, it is maintained that Kobayashi and Barron reasonably suggest the instantly-claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742